Orders modified so as to provide (1) for the allowance of the claim of Mildred K. Stillwaggon in the sum of $282.23 as to which amount she was able to trace moneys obtained from her by Henry C. Elfast into the Stock Exchange seat purchased by him; (2) by providing that the claim of Arthur C. Frisk, as liquidator of Elfast, Frisk  Co., be allowed; and (3) by providing that the claim of Arthur C. Frisk, individually, be disallowed, with costs in all courts to appellant Stillwaggon. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY, DESMOND and THACHER, JJ. *Page 704